DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-2, 7-10, 12 and 15 are pending in the application.  Claims 3-6, 13-14 and 16-20 have previously been cancelled.  Claim 11 is cancelled herein by approved Examiner’s Amendment as set forth below.
Priority
	This application is continuation of U.S. Patent Application 15/327,545, filed 01/19/2017, which is a U.S. National Stage entry of PCT/IN2015/050072, filed 07/23/2015, and claims priority to foreign applications IN:2085/DEL/2014, filed 07/23/2014 and IN: 2086/DEL/2014, filed 07/23/2014.
Terminal Disclaimer
The terminal disclaimer filed on 08/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,618,933 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-12, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 08/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Kempe on 08/08/2022.
The application has been amended as follows: 
Claim 11 is cancelled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compound of formula (I) and methods of treatment of a disease or disorder pertaining to mitochondrial biogenesis are novel and unobvious over the prior art.  The closest prior art is found in US 5,215894 (col. 12 line 45), which discloses the compound 
    PNG
    media_image1.png
    308
    372
    media_image1.png
    Greyscale
 which is an indeno[5,4-f]quinoline compound similar to the currently claimed compounds.  However, the 5-hydroxyl in the prior art compound is of opposite absolute configuration (R), and the 7-carboxamide moiety lies outside the current limitations, where C is -COR6, and R6 is limited to hydrogen, halogen, hydroxyl, C1-C12 alkyl, -NH2, -(CH2)nNH2, 3-6 membered cycloalkyl, 4-6 membered heterocycloalkyl, and 5-6 membered heteroaryl.  There is no teaching, suggestion or motivation in the cited prior art or its combination with any other prior art of record for the currently claimed compound of formula (I) and methods of treatment of a disease or disorder pertaining to mitochondrial biogenesis.
The examiner notes and makes of record the following additional references:
Kang, Sun Woo Sophie, et al. "AMPK activation prevents and reverses drug-induced mitochondrial and hepatocyte injury by promoting mitochondrial fusion and function." PloS one 11.10 (2016): e0165638;
Niederberger, Ellen, et al. "Activation of AMPK and its impact on exercise capacity." Sports Medicine 45.11 (2015): 1497-1509;
LaBarge, Samuel, et al. "Estrogen‐related receptor‐α (ERRα) deficiency in skeletal muscle impairs regeneration in response to injury." The FASEB Journal 28.3 (2014): 1082-1097.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-2, 7-10, 12 and 15, reordered and renumbered 1-8 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625